Title: To James Madison from John Moody, 7 January 1799
From: Moody, John
To: Madison, James


Dear sir
Richmond 7th. January 1798 [1799]
Although My Acquaintance with you is a Very Small [one] I have taken the liberty To Address you. In Porcupines Paper of 27h. & 28h Decmber is a piece under the Signature (of a True federalist Though a Virginian) Dated the 10h. of December Implicating a Number of My frends Incoludeing you and myself in a Very Scurillious Manner. As I am Not a Publick Speaker on Politicks and Persueing the Merchantile Bussness for the Support of myself and familly I feel Myself Very Much hurt that My Name Should be thus Exposed in this Publick Manner. I Should think it a Compliment was it the Production of Infamous Peter But as it appears of this Place is the Reason why I am Touched. Should you think it worth your Notice to Peruse the Peiece I would be Extreamely Gratifyed at Receiving a line from you If Convenient. I am a Republican by Nature Birth and family. I am Dear sir your Most Obt.
John Moody
